DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21,  26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0101307 A1) (“Lee”), in view of Lee (US 2015/0340558 A1) (“Lee 2”), Fujimori et al. (US 2015/0214428 A1) (“Fujimori”), Sun et al. (US 2016/0190387 A1) (“Sun”), Oh et al. (US 2012/0187445) (“Oh”), Yang et al. (US 2014/0134775 A1) (“Yang”), and Koukitu et al. (US 8926752 B2) (“Koukitu”).
With respect to claim 21, Lee teaches a nitride semiconductor template – disclosed as a semiconductor substrate – the substrate comprising a plurality of concave portions on a main surface (0041), and a nitride semiconductor layer (abstr., 0012, 0017, 0044) including a first layer formed on the main surface of the substrate, and having a thickness that does not flatten a front surface of the first layer and is made 
Lee is silent with respect to the main surface of the substrate being constituted as a continuous flat surface in a region excluding the concave portions.  Lee 2 discloses a nitride semiconductor template wherein the main surface of the substrate is constituted as a continuous flat surface in a region excluding the concave portions (0049, 0050, 0075, 0076, Figs. 12, 13).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the main surface of the substrate of Lee as a continuous flat surface in a region excluding the concave portions as design changes are within the purview of a person skilled in the art (MPEP 2144.04).
Since in Lee the thickness of the first layer on the flat surface of the main surface of the substrate is thicker than a thickness of the first layer on the concave portions of the main surface of the substrate (Fig. 8), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the template of Lee and Lee 2, the thickness of the first layer on the continuous flat surface of the main surface of the substrate is thicker than a thickness of the first layer on a region other than the continuous flat surface of the main surface of the substrate.


In the template of Lee and Lee 2 the first layer would be constituted as a continuous film on the continuous flat surface of the substrate (Lee, Fig. 8, Lee 2, Fig. 13).
Lee and Lee 2 are silent with respect to the concave portions being arranged to create a six-fold symmetry pattern.
Fujimori discloses a semiconductor template (abstr.) including a substrate being a pattern-substrate having a concavo-convex pattern formed on a front surface of the substrate, the concave portions – portions created among convex portion 7 – being arranged to create a six-fold symmetry pattern in a planar view (0060, Fig. 3A), which allows to suppress total reflection of light at the interface between the surface of the substrate and the semiconductor layer disposed on the substrate (0062).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the concave portions of Lee as disclosed in Fujimori to allow to suppress total reflection of light at the interface between the surface of the substrate and the semiconductor layer disposed on the substrate of Lee.
Lee, Lee 2 and Fujimori are silent with respect to an average dislocation density on the front surface of the first layer on the continuous flat surface of the substrate being 1 x 109 numbers/cm2 or less.  Sun discloses a nitride semiconductor layer comprising aluminum wherein dislocation density is adjusted in order to lessen the compressive stress in the layers formed on the nitride semiconductor layer (0053).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize dislocation density on the front surface of the first layer of Lee in order to provide for a lower compressive stress in the second layer formed on the 6/cm2 (0048), the dislocation density within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust dislocation density in the template of Lee, as disclosed in Oh as such dislocation density is known in nitride layers in semiconductor templates.
Lee, Lee 2, Fujimori, Sun and Oh are silent with respect to the thickness of the nitride semiconductor layer as recited in the claim.  Yang teaches a semiconductor template including a nitride semiconductor layer – elements 210, 215, 220 – the layer having a thickness of less than or equal to 5 µm (0005, 0066, Fig. 2).  The range of thickness overlaps the range recited in claim 21; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nitride semiconductor layer of Lee having a thickness as disclosed in Yang from an upper surface of the continuous flat surface to a front surface of the nitride semiconductor layer as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
The references are silent with respect to the first layer and the second layer containing oxygen as an impurity, the first layer and the second layer having different oxygen concentrations.  Koukitu discloses a nitride semiconductor template, wherein a nitride semiconductor layer comprises a first layer – the intermediate layer and a second layer – the layer grown in the main growth layer (abstr., col. 7, lines 30-45, col. 8, lines 3-7, col. 9, lines 57-64), wherein the substrate is a sapphire substrate (col. 5, lines 31-
As to claim 16, Lee, Lee 2, Fujimori, Sun, Oh, Yang and Koukitu teach the template of claim 21.  Lee teaches the template wherein the nitride semiconductor layer has a surface roughness of RMS of 5 Å on the front surface – the surface of GaN layer (0050) corresponds to the surface of AlN layer (0056).  The range of roughness overlaps the range recited in claim 16; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 17, Lee, Lee 2, Fujimori, Sun, Oh, Yang and Koukitu teach the template of claim 21.  Lee teaches the first layer being formed of aluminum nitride and the second layer being formed of aluminum nitride or aluminum gallium nitride (0017, 0056).
Regarding claim 18, Lee, Lee 2, Fujimori, Sun, Oh, Yang and Koukitu teach the template of claim 21.  Lee teaches a nitride semiconductor lamination structure formed on the nitride semiconductor template (0063, 0064, Fig. 17).
As to claim 26, Lee, Lee 2, Fujimori, Sun, Oh, Yang and Koukitu teach the template of claim 21.  Yang teaches a semiconductor template including a nitride semiconductor layer – elements 210, 215, 220 – the layer having a thickness of less than or equal to 5 µm (0005, 0066, Fig. 2).  The range of thickness overlaps the range recited in claim 26; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nitride semiconductor layer of Lee having a thickness as disclosed in Yang from an upper surface of the continuous flat surface to a front surface of the nitride semiconductor layer as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
With respect to claim 28, Lee, Lee2, Fujimori, Sun, Oh, Yang and Koukitu teach the template of claim 21.  Koukitu discloses that oxygen diffuses from the substrate to the first layer, and further to the second layer, the first layer lowering the amount of oxygen reaching the second layer (col. 9, lines 5-21, col. 12, lines 62-67, col. 13, lines 1-7), and thus, the second layer has a lower oxygen concentration than the first layer.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Lee 2, Fujimori, Sun, Oh, Yang and Koukitu, and further in view of Komada (US 2011/0049544 A1).
Lee, Lee 2, Fujimori, Sun, Oh and Yang teach the template of claim 21, but are silent with respect to the nitride semiconductor layer having a half-value width as recited in the claim.  Komada teaches a semiconductor device comprising two nitride .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Lee 2, Fujimori, Sun, Oh, Yang, and Koukitu and further in view of Faurie et al. (US 2014/0185639 A1) (“Faurie”).
Regarding claim 22, Lee, Lee 2, Fujimori, Sun, Oh, Yang, and Koukitu teach the template of claim 21, but are silent with respect to a thickness of the first layer as recited in the claim.  Faurie discloses a semiconductive substrate (0003, 0014), the buffer layer having a thickness of 200 nm or more and 500 nm or less (0059), which is within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first layer of Lee having a thickness as disclosed in Faurie as such thickness is known in the art of semiconductive substrates, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Allowable Subject Matter
Claims 23-25, 27, 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Lee, Lee 2, Fujimori, Sun, Oh, Yang and Koukitu fail to teach or suggest the feature of claim 23 of the first layer not being formed on a top of the convex portion and at least on a top-side surface of a slope of the convex portion.

Response to Arguments
Applicant’s arguments filed on Feb. 2, 2021 have been fully considered.
The Applicant has argued the combination of the references cited in 103 rejection of claim 21 fails to teach or suggest the newly added feature of a thickness of the first layer on the continuous flat surface of the main surface of the substrate being thicker than a thickness of the first layer on a region other than the continuous flat surface of the main surface of the substrate.
The Applicant argued Lee fails to teach or disclose the first layer that is constituted as a continuous film.  The Examiner notes the buffer layer 120 which has been interpreted as corresponding to the first layer of the instant invention is a continuous layer as shown in Figs. 3-5. 
The Applicant argued Lee 2 discloses a buffer layer having a uniform thickness, thus, Lee 2 does not teach or disclose the feature of a thickness of the first layer on the continuous flat surface of the main surface of the substrate being thicker than a thickness of the first layer on a region other than the continuous flat surface of the main surface of the substrate.  The Examiner notes Lee 2 is a secondary reference cited for the teaching of a nitride semiconductor template wherein the main surface of the substrate is constituted as a continuous flat surface in a region excluding the concave 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783